               Case 1:18-cr-00016-LY Document 26 Filed 03/05/19 Page 1 of 5



                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TEXAS
                                AUSTIN DIVISION

UNITED STATES OF AMERICA                    §
                                            §
                                            §
VS.                                         §   CRIMINAL NO. 1:18-CR-00016-LY
                                            §
                                            §
CHARLES MCALLISTER                          §


   DEFENDANT’S UNOPPOSED MOTION TO CONTINUE PRE-TRIAL
   MOTIONS, DOCKET CALL, JURY SELECTION, AND MAY 13, 2019
                          TRIAL


        Defendant, Charles McAllister, respectfully moves the Court to continue the

current trial setting and associated deadlines for at least 60 days. In support,

Defendant states as follows.

                                    BACKGROUND

        The charges against Defendant involve matters of complex financial

transactions spanning 11 years. The documents involved are voluminous. The

Court appropriately designated this matter a complex case on February 13, 2018.

See Dkt 15. Because of the voluminous documentation and complexity of this

case, on the unopposed motion of Defendant, the Court continued the trial setting

to May 13, 2019. See Dkt 23.




{HD101152.1}
               Case 1:18-cr-00016-LY Document 26 Filed 03/05/19 Page 2 of 5



        Defendant and the Government have had difficulty reviewing the documents

in this case due to technical format and software issues. These issues have been

resolved, but delayed the parties’ ability to review the materials. In addition, some

documents in possession of the Government require in-person viewing.                That

review is currently tentatively planned for the week of March 11, 2019.

        Finally, counsel for Defendant has another matter set for trial May 14, 2019:

U.S. v. Rouse, et al., Case No. 4:17-CR-0034, pending before Judge Miller in the

Southern District of Texas. The Rouse trial conflicts with the May 13, 2019 trial

setting for this case.

        For the forgoing reasons, Defendant seeks a brief at least 60-day

continuance of the current May 2019 trial setting and attendant pretrial deadlines. .

                                      ARGUMENT

        This Court has the discretion to grant a continuance of the trial in this matter.

United States v. Uptain, 531 F.2d 1281, 1285 (5th Cir. 1976). The Fifth Circuit

has established five factors that are relevant in granting a trial continuance in a

criminal matter: (1) the quantum of time available for preparation, (2) the

likelihood of prejudice to the defendant, (3), the defendant’s role in shortening

effective preparation time, (4) the degree of complexity of the case, and (5) the

availability of discovery from the Government. Uptain, 531 F.2d at 1286. All of

these factors weigh in favor of granting Defendant’s motion.


                                            2
{HD101152.1}
               Case 1:18-cr-00016-LY Document 26 Filed 03/05/19 Page 3 of 5



        First, the Court has already determined that this matter is a complex matter

tolling the time limits under the Speedy Trial Act. See Dkt. 15. Second, as set

forth above, Defendant has been working with the Government to pursue

discovery. Delays have resulted from technical issues, which have been resolved.

Further, Defendant has conferred and coordinated with the Government to review

the remaining discovery materials, which must be reviewed in-person. Third, the

likelihood of prejudice to Defendant from a denial of continuance would be great.

Finally, counsel for Defendant has conferred with the AUSA, and the Government

does not oppose Defendant’s motion to continue this matter.

                                     CONCLUSION

        Accordingly, Defendant prays that the Court grant his motion and issue a

new case management order with new dates for pre-trial motions, pre-trial motion

hearing, docket call, and jury selection and trial at least 60 days from the current

settings and consistent with the Court’s available calendar.




                                            3
{HD101152.1}
               Case 1:18-cr-00016-LY Document 26 Filed 03/05/19 Page 4 of 5




                                                Respectfully submitted,

                                                JONES WALKER LLP
                                                811 Main Street, Suite 2900
                                                Houston, Texas 77002
                                                Phone: (713) 437-1811
                                                Fax: (713) 437-1946

                                                /s/ James M. Ardoin
                                                JAMES M. ARDOIN, III
                                                State Bar No. 24045420
                                                TIFFANY C. RAUSH
                                                State Bar No. 24099090
                                                Email: jardoin@joneswalker.com
                                                Email: traush@joneswalker.com

                                                Attorneys for Defendant
                                                Charles H. McAllister




                              CERTIFICATE OF CONFERENCE

        I hereby certify that on February 28, 2019, I conferred with AUSA Dan

Guess who stated that he is UNOPPOSED to the relief sought in this motion.



                                                /s/ James M. Ardoin




                                            4
{HD101152.1}
               Case 1:18-cr-00016-LY Document 26 Filed 03/05/19 Page 5 of 5




                                CERTIFICATE OF SERVICE

        I hereby certify this document was filed using the CM/ECF service on

March 5, 2019 which will cause service on all counsel of record.

                                                /s/ Tiffany C. Raush
                                                Tiffany C. Raush




                                            5
{HD101152.1}
